Citation Nr: 1102162	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-37 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from July 1975 to July 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2008  rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for COPD with 
asthmatic component. 

In November 2010 a travel Board hearing was held before the 
undersigned and the transcript is of record.   The issue on 
appeal was recharacterized to comport to the evidence of record.


FINDING OF FACT

The Veteran has COPD with asthma which began in service. 


CONCLUSION OF LAW

The criteria for service connection for chronic obstructive 
pulmonary disease with asthma have been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance is 
not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

Service connection may be established for disability resulting 
from injury or disease incurred in service.  38 U.S.C.A. § 1110.  
Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The Veteran contends that his COPD with asthma began in service 
and has continued ever since. 

The service treatment records reveal that the Veteran was treated 
for asthma and shortness of breath during service. 

In a November 2010 note the Veteran's private physician, Dr. 
A.Q., reported that he has treated the Veteran for COPD and 
asthma since 1981 to the present.  Additional private treatment 
records reveal continuous treatment for COPD and shortness of 
breath. 

The Veteran was treated for asthma in service; he began private 
treatment for COPD and asthma within a year of separating from 
service; and he has been treated by the same physician for COPD 
and asthma ever since, demonstrating both continuity of 
symptomatology and chronicity.   Accordingly, service connection 
is warranted.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthma is granted.  




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


